Exhibit 10.2

[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

     THIS AGREEMENT, dated as of [_____] between Krispy Kreme Doughnuts, Inc.
(the “Company”), a North Carolina corporation, and [_____], a member of the
Board of Directors of the Company (the “Director”).

     WHEREAS, the Company’s 2000 Stock Incentive Plan (the “Plan”) provides for
the grant of “restricted stock,” which is defined in Article 2(ee) of the Plan
to include the right to receive shares of Common Stock in the future;

     WHEREAS, under the definition of “restricted stock” in Article 2(ee) and
the provisions of Article 8 of the Plan, the issuance of restricted stock units,
which are rights to receive shares of stock at a specified time in the future
and following the lapse of applicable restrictions, is authorized;

     WHEREAS, the Director has been granted the following award of restricted
stock units under the Plan;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.

     1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan,
the terms of which are incorporated herein by reference, the Director is hereby
awarded [_____] restricted stock units (the “Restricted Stock Units”), subject
to the terms and conditions of the Plan and those herein set forth. The
effective date of the grant of Restricted Stock Units is [_____] (the “Date of
Grant”). Each Restricted Stock Unit will entitle the Director to receive one
share of Common Stock at the time, and subject to the conditions, set forth
herein and in the Plan. Capitalized terms used herein and not defined shall have
the meanings set forth in the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control.

     2. Terms and Conditions. It is understood and agreed that the award of
Restricted Stock Units evidenced hereby is subject to the following terms and
conditions:

          (a) Vesting of Restricted Stock Units. Subject to the terms and
conditions of this Agreement, the Restricted Stock Units shall become vested in
four quarterly installments as follows:

Date
     Number of
Units that Vest
on such Date 
  [        ] [        ] [        ] [        ] [        ] [        ] [        ]
[        ]


--------------------------------------------------------------------------------

-2-

Notwithstanding the foregoing, the Restricted Stock Units shall become
immediately vested in full (i) in the event of a Change in Control (as defined
below), or (ii) in the event that the Director ceases to serve as a Director of
the Company due to the Director’s death or Disability. Unless otherwise provided
by the Committee, all amounts receivable in connection with any adjustments to
the Common Stock under Section 4.4 of the Plan shall be subject to the vesting
schedule in this Section 2(a). For purposes hereof, Change in Control shall have
the meaning set forth in the Plan, except in the case of a transaction described
in clauses (1) or (3) of paragraph (b) of such definition, the consummation of
such a transaction, rather than the approval by shareholders of the Company of
such transaction or agreement to effect such a transaction, shall constitute a
Change in Control.

          (b) Termination of Service. In the event that the Director ceases to
serve as a Director for any reason not described or provided for in Section 2(a)
above, that portion of the Restricted Stock Units that have not yet vested shall
be forfeited.

          (c) Distribution of Common Stock. The Company shall distribute to the
Director (or his or her heirs in the event of the Director’s death) at the time
of vesting of the Restricted Stock Units, a number of shares of Common Stock
equal to the number of Restricted Stock Units then held by the Director that
became vested at such time; provided, however, that, if the Director has made an
irrevocable deferral election prior to the last day of the calendar year prior
to the Date of Grant, distribution of the shares of Common Stock subject to the
Restricted Stock Units shall be deferred until the time the Director ceases to
be a Director of the Company for any reason.

          (d) Rights and Restrictions. The Restricted Stock Units shall not be
transferable, other than pursuant to will or the laws of descent and
distribution. Prior to vesting of the Restricted Stock Units and delivery of the
shares of Common Stock to the Director, the Director shall not have any rights
or privileges of a shareholder as to the shares of Common Stock subject to the
Restricted Stock Units. Specifically, the Director shall not have the right to
receive dividends or the right to vote such shares of Common Stock prior to
vesting of the Restricted Stock Units and delivery of the shares of Common
Stock.

     3. Transfer of Common Stock. The Common Stock to be delivered hereunder, or
any interest therein, may be sold, assigned, pledged, hypothecated, encumbered,
or transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable federal and state securities
laws or any other applicable laws or regulations and the terms and conditions
hereof.

     4. References. References herein to rights and obligations of the Director
shall apply, where appropriate, to the Director’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

--------------------------------------------------------------------------------

-3-

     5. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly

addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:

      If to the Company:      Krispy Kreme Doughnuts, Inc.    Attn.: General
Counsel  370 Knollwood Street, Suite 500  Winston-Salem, North Carolina 27103   
If to the Director:                    (Or at the Director’s most recent address
shown on the Company’s corporate records, or at any other address at which the
Director may specify in a notice delivered to the Company in the manner set
forth herein.)


     6. Further Assurances. The Director agrees to perform all acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities laws.

     7. Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement between the parties with reference to the subject matter
hereof, and there are no agreements, understandings, warranties, or
representations, written, express, or implied, between them with respect to the
Restricted Stock Units other than as set forth herein or therein, all prior
agreements, promises, representations and understandings relative thereto being
herein merged.

     8. Section 409A. It is intended that this Agreement will comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations and guidelines issued thereunder, and the Agreement shall be
interpreted on a basis consistent with such intent. This Agreement may be
amended in any respect deemed necessary by the Compensation Committee of the
Board of Directors of the Company in order to preserve compliance with Section
409A of the Code.

     9. Counterparts. For convenience, this Agreement may be executed in any
number of identical counterparts, each of which shall be deemed a complete
original in itself and may be introduced in evidence or used for any other
purposes without the production of any other counterparts.

     10. Equity Retention Policy and Stock Ownership Guidelines. As a condition
to receiving this award, the Director agrees to abide by the Company’s Equity
Retention Policy and Stock Ownership Guidelines, each as in effect from time to
time.

--------------------------------------------------------------------------------

-4-

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

KRISPY KREME DOUGHNUTS, INC.      By:     Title:         DIRECTOR         
Signature:   Printed Name:   


--------------------------------------------------------------------------------